DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims and Previous Objections/Rejections Status
	Claims 1-5,7-13 and 15-22 are pending in the application. Claim 14 was canceled in the amendment filed 12/14/20.
The rejection of claim(s) 1-5,7-9,12,13,15,16 and 18-20 under 35 U.S.C. 102(a)(1) as being anticipated by Elves et al. (Mol. Imaging Biol. 2015, 17, 838-847) is maintained.
The rejection of claims 1-5,7-13 and 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elves et al. (Mol. Imaging Biol. 2015, 17, 838-847) is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5,7-9,12,13,15,16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elves et al. (Mol. Imaging Biol. 2015, 17, 838-847) as stated in the office action mailed 9/14/20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,7-13 and 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elves et al. (Mol. Imaging Biol. 2015, 17, 838-847) as stated in the office action mailed 9/14/20.
Response to Arguments
Applicant's arguments filed 12/14/20 have been fully considered but they are not persuasive. 
Applicant asserts that the molecular imaging agent is "capable of detecting high-intensity as well as low diffusive signals in an effective linear range". Finally, claim 1 has been amended to describe a step of "(d) determining the absolute change in imaging agent signal over the whole body to detect statistically significant elevations in signal change and thereby determine the spatiotemporal14044645_1
distribution of tissue susceptibility to toxicity inducted tissue injury".
The instant claim 1 recites the method of assessing which is a mental step and does not require that the tissue actually have a toxicity-induced injury but can find through the assessment that no toxicity-induced injury exists.
The claim 1 provides no structural limitations for the molecular imaging agent but merely describes it in functional language. The [99mTc]duramycin of Elves et al. anticipates the molecular 
	The determining step (d) is a mental step that merely requires viewing an image of the molecular imaging agent within the body of a subject.
Applicant asserts that the instant invention claims a methodology which detects low-level, diffusive signal changes in clinically-relevant situations of adverse effects, such as toxicity induced by pharmaceuticals, which is completely different compared to the massive, overwhelming tissue damage caused by a lethal dose of ionizing irradiation (Johnson) or a tumor specific response (Elvas).
The instant claim 1 recites the method of assessing which is a mental step and does not require that the tissue actually have a toxicity-induced injury but it can be found through the assessment that no toxicity-induced injury exists. 
The instant claim 1 does not disclose the administration of a pharmaceutical to cause toxicity-induced injury and therefore, no indication of toxicity-induced injury can be determined from the assessment. 
The reference of Elvas teaches that the method involves injection of [99mTc]duramycin (37 MBq) after treatment with irinotecan and SPET imaging.
Irinotecan is an antitumor agent for the treatment of metastatic colorectal cancer which can cause irinotecan-induced toxicity. Irinotecan, appears to reversibly stabilize the topoisomerase I cleavable complex, resulting in single-strand DNA breaks and inhibition of DNA religation. DNA synthesis is thus blocked in the presence of topoi somerase I inhibitors, leading to irreversible inhibition of DNA synthesis with double-strand DNA breaks. These events induce arrest of the cell cycle in the S-G2 phase and ultimately cause cell death (as evidenced by Fujita et al. (World J Gastroenterol 2015 November 21; 21(43): 12234-12248)).
Irinotecan was a pro-drug that is metabolically activated in the body to 7-ethyl-10-

The specification states “the exemplary chemotherapeutic drugs used in studies herein induce apoptosis of cells in which [99mTc]duramycin uptake occurs (spec p5, lines 23-24).” 
The reference of Elves teaches that the [99mTc]duramycin uptake in vivo following therapy increased significantly in apoptotic irinotecan-treated tumor cells of the colon.
Therefore, the irinotecan of Elvas is capable of causing cytotoxicity and of inducing apoptosis of cells within an intact organ and tissues.
Applicant asserts that it is beyond doubt that the focus of Elvas is on "tumor response". In fact, in a surprising and unexpected way, the Elvas study showed that a whole-body approach would not work for this purpose. As such, the term "monitoring early response to cancer therapy" in Elvas contains no reference to a whole-body approach as specified in the instant claims which describe a method to assess tissue damage in a systemic fashion with or without a tumor.
In particular, Elvas does indeed described a method involving the injection of [99mTc]duramycin into mice after treatment with a chemotherapeutic drug and SPECT14044645_1 imaging of apoptosis. However, Elvas failed to detect any signal of systemic tissue injury. In fact, Elvas specifically stated: "The treatment with irinotecan did not induce differences in radiotracer uptake in the remaining organs when comparing with the control" even though irinotecan at 80 mg/kg (which is a very high dose) as used in the study is known to have systemic toxicity. It was therefore unexpected and surprising that Elvas reported no detectable signal at all in tissues other than the tumor despite the fact that they used the imaging agent [99mTc]duramycin of the instant invention.
The instant claim 1 recites the method of assessing which is a mental step and does not require that the tissue actually have a toxicity-induced injury but it can be found through the assessment that no 99mTc]duramycin is taken up by other organs but merely require assessing whether there is tissue damage.
The reference of Elves teaches that [99mTc]duramycin has been successfully used as a probe for the imaging of cell death in animal models of cerebral and myocardial ischemia–reperfusion, accumulating in tissue sites of injury where there is high apoptotic activity. Additionally, this probe was also effectively used to assess tissue damage after whole-body irradiation.
It would have been predictable to one ordinarily skilled in the art that [99mTc]duramycin is taken up and visualized during whole-body irradiation if there is tissue damage present but there doesn’t necessarily have to be tissue damage present for the method of assessing.

New Grounds of Rejection
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5,7-13 and 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract ide without significantly more. The claim(s) recite(s) a method of assessing which is a mental step wherein the determining step (d) is also a mental step merely requires viewing an image of the molecular imaging agent within the body of a subject. This judicial exception is not integrated into a practical application because the method of assessing is merely collecting data to determine/evaluate mentally. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the administration of a molecular imaging agent and performing a molecular imaging scan to detect the imaging agent is well understood, routine and Berkheimer Memo
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached on M9-2, T9-3, W9-3, Th9-3, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 517-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618